Citation Nr: 1228017	
Decision Date: 08/14/12    Archive Date: 08/21/12

DOCKET NO.  09-27 899A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to an increased rating for subluxation, left patella, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active military service from February 1968 to September 1977.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2004 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Chicago, Illinois.  

This matter was previously before the Board in November 2010 when the Board denied the Veteran's claim.  The Veteran appealed that portion of the November 2010 Board decision with regard to the issue stated above to the United States Court of Appeals for Veterans Claims (Court).  In a Memorandum Decision dated in February 2012, the Court vacated that part of the Board's November 2010 decision with regard to the issue stated above and remanded the case to the Board for further development. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran underwent a VA examination in July 2009.  In its 2012 decision, the Court noted that the VA examination of the knee disability was flawed because a goniometer was not used to determine limitation of motion.  Thus, a new VA examination is warranted.

The Court also found that the July 2009 VA examination was inadequate because the medical examiner did not review the Veteran's claims file.  The Veteran's claims file contained medical history information that may have potentially assisted the July 2009 VA examiner in formulating his opinion.

Accordingly, the case is REMANDED for the following action:

1.  Request the appellant to identify all medical providers (VA and private) from whom he has received treatment for his left knee disability, and complete and return a provided VA Form 21-4142, Authorization and Consent to Release Information, for the identified treatment records, for each medical treatment provider identified.  After obtaining completed VA Forms 21-4142, the AOJ should attempt to obtain all identified pertinent medical records, to include VA records, and associate them with the claims file.  

2.  Schedule the Veteran for a VA examination to determine the extent of his service-connected left knee disability (subluxation of the left patella).  The claims folder must be made available to the examiner for review in conjunction with the examination and the examination report must state that the file was reviewed by the examiner.  The examiner should perform all necessary diagnostic tests, and report all clinical manifestations in detail.  The examiner must use a goniometer to determine the Veteran's limitation of motion and should state that a goniometer was used.  Associate a copy of the examination report with the claims file.

3.  After undertaking any other development deemed appropriate, the RO should readjudicate the issue on appeal, to include consideration of referral for an extraschedular evaluation.  The basis for the decision on whether to refer or not refer the case for extraschedular evaluation must be set forth.  If the benefit sought on appeal is not granted to the fullest extent, the RO should issue a supplemental statement of the case and provide the Veteran and his representative with an appropriate opportunity to respond.  The case should then be returned to the Board for further appellate consideration as warranted.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
U.R. POWELL  
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


